Citation Nr: 0735119	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  03-22 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for fatigue with generalized 
musculoskeletal strain, arthralgias and myalgias, to include 
claimed as due to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Dennis L. Peterson, Esquire


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Minneapolis, Minnesota (the RO).

Procedural history

The veteran served on active duty from July 1983 until 
January 1992.  Service in Southwest Asia between January 1991 
and May 1991 is indicated by the evidence of record.

In December 1992, the RO received the veteran's original 
claim of entitlement to service connection of fatigue with 
generalized musculoskeletal strain, arthralgias and myalgias, 
claimed as due to an undiagnosed illness.  A December 1993 VA 
rating decision denied the veteran's claim, and he initiated 
an appeal.  In December 2000, the Board remanded the 
veteran's claim to the RO for additional development.  After 
such was accomplished, the RO issued a rating decision in 
November 2001 which continued to deny the veteran's claim.  
The veteran withdrew the appeal later in November 2001.     

In May 2002, the RO received the veteran's request to reopen 
his claim of entitlement to service connection for fatigue 
with generalized musculoskeletal strain, arthralgias and 
myalgias, claimed as due to an undiagnosed illness.  
The December 2002 rating decision denied the veteran's 
request to reopen his previously denied claim.  The veteran 
disagreed with the December 2002 rating decision and 
initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in August 2003.

The matter was previously before the Board in June 2005.  At 
that time, the Board denied the veteran's request to reopen 
the previously denied claim.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  In a July 2006 Order based on a July 
2006 Joint Motion for Remand, the Court vacated the Board's 
June 2005 decision denying the veteran's request to reopen 
the previously denied claim of entitlement to service 
connection of fatigue with generalized musculoskeletal 
strain, arthralgias and myalgias, to include claimed as due 
to an undiagnosed illness.  The matter was remanded to the 
Board for readjudication consistent with the provisions of 
the Joint Motion.  
 
As will be explained in detail below, sufficient evidence has 
been submitted to reopen the veteran's claim.  However, the 
record does not contain sufficient evidence to allow the 
Board to proceed to the merits of the claim.  Accordingly, 
the claim is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.

Issues not currently on appeal

In the Board's June 2005 decision, the veteran's requests to 
reopen previously denied claims of entitlement to service 
connection for allergic rhinitis and sinusitis and for 
generalized anxiety disorder with insomnia, nightmares, 
memory loss/impaired concentration and panic attacks, claimed 
as due to an undiagnosed illness, were denied.  The veteran 
appeal to the Court encompassed those issues.  However, in 
the July 2006 Joint Motion for Remand, it was noted that the 
parties requested that the appeals as to these issues be 
dismissed.  Accordingly, the Board's June 2005 decision on 
these issues is now final, and those two issues are no longer 
before the Board.  


FINDINGS OF FACT

1.  In November 2001, the RO denied the veteran's claim of 
entitlement to fatigue with generalized musculoskeletal 
strain and arthralgias and myalgias, claimed as secondary to 
an undiagnosed illness.  Although an appeal had been 
perfected, the veteran withdrew that appeal in November 2001.

2.  The evidence received since November 2001 regarding the 
claim of entitlement to service connection of fatigue with 
generalized musculoskeletal strain and arthralgias and 
myalgias claimed as secondary to an undiagnosed illness 
raises a reasonable possibility of substantiating the claim 
on its merits.  


CONCLUSIONS OF LAW

1.  The November 2001 RO decision denying the veteran's claim 
of entitlement to service connection of fatigue with 
generalized musculoskeletal strain, arthralgias and myalgias 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2007).

2. Since November 2001, new and material evidence has been 
received, and the veteran's claim of entitlement to service 
connection of  fatigue with generalized musculoskeletal 
strain, arthralgias and myalgias including claimed as 
secondary to undiagnosed illness are reopened. 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000.  The VCAA includes an enhanced duty 
on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002). 

With respect to this claim, the Board observes that its June 
2005 decision contained detailed discussion as to why the 
VCAA had been complied with (see the Board's June 2005 
decision, pages 5-9 ).  This discussion is incorporated by 
reference herein.  The July 2006 joint motion for remand, as 
adopted by the Court, did not mention any alleged VCAA notice 
deficiencies [either as to adequacy of VCAA notice furnished 
by the RO or as to the Board's discussion of the adequacy of 
such notice in its June 2005 decision].  The Board believes 
that if any inadequacy had been present, this would have been 
brought to the Court's attention.  See Fugere v. Derwinski, 1 
Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 
1992) ["[a]dvancing different arguments at successive stages 
of the appellate process does not serve the interests of the 
parties or the Court"]. 
 
The Board further notes that the Court Order was issued after 
the Court's decisions in Dingess v. Nicholson, 19 Vet. App. 
473 (2006) and Kent v. Nicholson, 
20 Vet.App. 1 (2006).  Neither the July 2006 Joint Motion for 
Remand nor the Court's subsequent Order identified any flaw 
in the June 2005 decision concerning the amplified VCAA 
notice requirements set out in those decisions.  

Accordingly, the Board again finds that the veteran has 
received appropriate notice regarding his claim.  The veteran 
and his attorney have not contended otherwise.  

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1)  medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - undiagnosed illnesses

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War and who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2006; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  See 38 U.S.C.A. §§ 1117 
(West 2002); 38 C.F.R. § 3.317(a)(1) (2007).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(2).  Signs or symptoms which may be 
manifestations of undiagnosed illness include, but are not 
limited to: fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders. Id. at (b).

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id. at (a)(3).

Compensation shall not be paid under 38 C.F.R. § 3.317 if (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  Id. at (c).

Finality - new and material evidence

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed in the prescribed time period 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2007).  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may only be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2007).

An adjudicator must follow a two-step process in evaluating 
previously-denied claims.  First, the adjudicator must 
determine whether the additional evidence is new and 
material.  If new and material evidence is presented or 
secured with respect to a claim that has been finally denied, 
the claim will be reopened and decided on the merits.  Once 
it has been determined that a claimant has produced new and 
material evidence, the adjudicator must evaluate the merits 
of the claim in light of all the evidence, both new and old, 
after ensuring that VA's statutory duty to assist the veteran 
in the development of his claim has been fulfilled.  See 38 
U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

Analysis

Preliminary matters

As was described in the Introduction, this issue was remanded 
by the Court in July 2006.  The Board wishes to make it clear 
that it is aware of the Court's instructions in Fletcher v. 
Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a 
remand by the Court is not "merely for the purposes of 
rewriting the opinion so that it will superficially comply 
with the 'reasons or bases' requirement of 38 U.S.C.A. § 
7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis of the matter of service connection for a 
low back disability has been undertaken with that obligation 
in mind.

The Court remand based on a perceived failure on the part of 
the Board to provide adequate reasons and bases in its 
determination that new and material evidence had not been 
received.  No other deficiencies in the June 2005 decision 
were noted.  

After the Court's remand to the Board, the veteran's attorney 
was given the opportunity to submit additional evidence in 
support of the veteran's claim.  Specifically, the veteran 
was sent a letter dated December 19, 2006 which advised the 
veteran and his representative that he had 90 days from the 
date of the letter in which to submit additional argument and 
evidence.  Additional argument referencing the December 19, 
2006 letter was submitted directly to the Board in February 
2007.  That argument consisted of a restatement of the 
contentions made by the veteran's attorney in support of the 
Joint Motion for Remand.  Further, the veteran's attorney 
submitted additional medical evidence directly to the Board 
in April 2007.  For the reasons set out below, the Board 
finds that such evidence is new and material and therefore 
will re-open the previously denied claim.  

Discussion

The veteran's December 1992 claim of entitlement to service 
connection for fatigue with generalized musculoskeletal 
strain, arthralgias and myalagias, claimed as due to an 
undiagnosed illness, was denied by the RO due to a lack of 
competent evidence of an in-service incurrence of the claimed 
disabilities and lack of competent medical evidence 
establishing a nexus between the veteran's service and any 
then-current fatigue with generalized musculoskeletal strain, 
arthralgias and myalagias.  As was noted in the Introduction 
above, the veteran withdrew his appeal in November 2001, 
after the RO issued a rating decision (and a supplemental 
statement of the case) earlier that month which continued to 
deny the claim.  The RO's denial thus became final.  See 
38 C.F.R. §§ 3.104, 20.1103 (2007).

The additional evidence received since the November 2001 RO 
decision consists of private medical records dated from May 
1992 until June 1998, additional private treatment records 
dated from January 1997 to July 2001, lay statements referred 
to in the Joint Motion and an April 2007 private medical 
opinion. 

The lay statements referred to in the Joint Motion 
purportedly document the onset of the veteran's fatigue, to 
include that the veteran's complaints of fatigue had an onset 
prior to his working on a night shift.  

The April 2007 private medical opinion concludes that "I 
suppose that his experience in the Gulf was ... as least as 
likely as not the trigger to his symptoms."  This opinion 
pertains to a previously unestablished element of medical 
nexus and was offered by a physician, that is to say, it is 
competent medical evidence.  Cf. Moray v. Brown, 5 Vet. App. 
211, 214 (1993), [lay persons are not competent to offer 
medical opinions, and such evidence does not provide a basis 
on which to reopen a claim for service connection].  

Accordingly, as new and material evidence has been submitted, 
the veteran's claim is reopened.  

The Board wishes to make it clear that the new evidence, 
although adequate for the limited purposes of reopening the 
claim, is not sufficient to allow the grant of the benefit 
sought.  See Hodge, supra.  For the reasons explained in the 
REMAND section below, the Board finds that additional 
development is necessary before the Board may proceed to a 
decision on the merits of the reopened claim.


ORDER

The claim of entitlement to service connection of fatigue 
with generalized musculoskeletal strain, arthralgias and 
myalgias, to include claimed as due to an undiagnosed illness 
is reopened; to that extent only, the appeal is allowed.   


REMAND

As described above, there is now of record, in the form of 
the April 2007 private medical opinion, competent medical 
evidence which suggests that the veteran's fatigue with 
generalized musculoskeletal strain, arthralgias and myalgias 
are related to his military service.  This report, while 
sufficient to reopen the claim, is not sufficient to allow 
the claim because it was not adequately explained.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[whether the physician provides the basis for his/her opinion 
goes to the weight or credibility of the evidence].  

Specifically, the April 2007 opinion does not include reasons 
and bases for the conclusion reached and further as set out 
above ["I suppose . . ."]  is speculative.  See  Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) [evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service is insufficient to establish service connection].  

While the evidence of record includes several other medical 
opinions, the Board notes that all of these opinions are bare 
conclusions unsupported by reasons and bases.  For example, a 
prior VA examination, obtained in June 2001, noted potential 
causes  of the veteran's symptoms included obesity, 
undiagnosed sleep apnea, lack of exercise, sleep disturbances 
due to the veteran's night shift assignments or "possibly" 
exposure to substances in the Gulf War.  Both June 1993 and 
March 1996 examinations noted morbid obesity as a cause for 
the veteran's fatigue, with no relationship between the 
fatigue and his Gulf War service.  Again, reasons and bases 
for these conclusions were not provided. 

In short, the Board cannot proceed to a decision because 
there remains unanswered medical questions.  These questions 
cannot be answered by the Board itself.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions].  Accordingly, the 
case must be remanded for a medical examination and opinion.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1. VBA should schedule the veteran for a 
VA medical examination to evaluate the 
nature and etiology of any current 
disability characterized by fatigue with 
generalized musculoskeletal strain, 
arthralgias and myalgias.  The claims 
folder should be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner should be asked 
to provide a diagnosis for all disorders 
characterized by fatigue with generalized 
musculoskeletal strain, arthralgias and 
myalgias identified on examination.  If 
these symptoms are due to an undiagnosed 
illness, the examiner should so specify.  
In addition, the examiner should express 
an opinion as to whether it is at least as 
likely as not that any fatigue with 
generalized musculoskeletal strain, 
arthralgias and myalgias is causally 
related to the veteran's active service.  
If in the examiner's opinion the claimed 
disabilities are related to obesity, sleep 
apnea or another health condition, this 
should be explained.  If diagnostic 
testing is deemed to be necessary by the 
examiner, such should be scheduled.  A 
report of the examination should be 
associated with the veteran's VA claims 
folder.

2.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then readjudicate 
the veteran's claims for entitlement to 
service connection for  fatigue with 
generalized musculoskeletal strain, 
arthralgias and myalgias.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and given an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).


______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


